
	
		IV
		110th CONGRESS
		2d Session
		S. 2646
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Thomas Stephen Long, Patricia Merryl
		  Long, Stephanie Bianca Long, and Chelsea Ann Long.
	
	
		1.Permanent resident status for
			 Thomas Stephen Long, Patricia Merryl Long, Stephanie Bianca Long, and Chelsea
			 Ann Long
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act
			 (8 U.S.C. 1151), Thomas Stephen Long, Patricia Merryl Long, Stephanie Bianca
			 Long, and Chelsea Ann Long shall each be eligible for issuance of an immigrant
			 visa or for adjustment of status to that of an alien lawfully admitted for
			 permanent residence upon filing an application for issuance of an immigrant
			 visa under section 204 of such Act (8 U.S.C. 1154) or for adjustment of status
			 to lawful permanent resident.
			(b)Adjustment of
			 statusIf Thomas Stephen
			 Long, Patricia Merryl Long, Stephanie Bianca Long, and Chelsea Ann Long enter
			 the United States before the filing deadline specified in subsection (c), they
			 shall be considered to have entered and remained lawfully and shall, if
			 otherwise eligible, be eligible for adjustment of status under section 245 of
			 the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of the
			 enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the applications for issuance of an immigrant visa or the
			 application for adjustment of status are filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of immigrant visas or permanent resident status to Thomas Stephen
			 Long, Patricia Merryl Long, Stephanie Bianca Long, and Chelsea Ann Long, the
			 Secretary of State shall instruct the proper officer to reduce by 4, during the
			 current or next following fiscal year, the total number of immigrant visas that
			 are made available to natives of South Africa under section 203(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total
			 number of immigrant visas that are made available to natives of South Africa
			 under section 202(e) of such Act (8 U.S.C. 1153(e)).
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Thomas Stephen Long, Patricia Merryl Long, Stephanie Bianca Long, and
			 Chelsea Ann Long shall not, by virtue of such relationship, be accorded any
			 right, privilege, or status under the Immigration and Nationality Act (8 U.S.C.
			 1101 et seq.).
			
